731 N.W.2d 772 (2007)
James THOMPSON, Personal Representative of the Estate of Mary Elizabeth Elkins, Deceased, Plaintiff-Appellee,
v.
ROCHESTER COMMUNITY SCHOOLS, Defendant, and
Elizabeth Bentley, Pamela Semann, Mark Merlo, Penelope Burke, Robert Clark, Ilene Ingram, Charles May, Don May, and Linda Crowell, Defendants-Appellants.
Docket No. 132644. COA No. 269738.
Supreme Court of Michigan.
June 6, 2007.
On order of the Court, the application for leave to appeal the October 26, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.